Case 1:20-cv-01590-RPK-RLM Document 26-6 Filed 04/03/20 Page 1 of 4 PageID #: 449




                               Exhibit E
Case 1:20-cv-01590-RPK-RLM Document 26-6 Filed 04/03/20 Page 2 of 4 PageID #: 450



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  HASSAN CHUNN; NEHEMIAH McBRIDE;
  AYMAN RABADI, by his Next Friend
  MIGDALIZ QUINONES; and JUSTIN
  RODRIGUEZ, by his Next Friend JACKLYN
  ROMANOFF,                                                   No. 20 Civ. 01590

  individually and on behalf of all others similarly          DECLARATION OF ROBERT L.
  situated,                                                   COHEN, M.D.

                           Petitioners,

                   -against-

  WARDEN DEREK EDGE,

                           Respondent.


                   I, Robert L. Cohen, M.D., declare under penalty of perjury and pursuant to 28

  U.S.C. § 1746:

     1. I am a board-certified medical doctor in the field of internal medicine and an expert in the

  field of Correctional Medicine. I have 35 years of and expert in the field of Correctional Medicine.

  My Curriculum Vitae is attached to this Report. I have served as a federal and state court-

  appointed monitor in cases regarding the provision of medical care in prisons and jails in

  Washington, D.C., Philadelphia, Michigan, New York, Ohio, Connecticut, and Florida. I served

  as a member of the Board of the National Commission on Correctional Health Care for seventeen

  years, representing the American Public Health Association. I have served as an appointed member

  of the New York City Board of Corrections since 2009. The Board of Correction is a nine-member

  independent board which oversees the New York City Department of Correction and has rule

  making authority. As Director of the Montefiore Medical Center for Rikers Island Health Services,

  I supervised and was responsible for the provision of medical and mental health services for more
Case 1:20-cv-01590-RPK-RLM Document 26-6 Filed 04/03/20 Page 3 of 4 PageID #: 451



  than 13,000 prisoners in the New York City jails, and oversaw a medical staff of approximately

  500 physicians, mid-level practitioners, registered nurses, licensed practical nurses, psychiatrists,

  psychologists, social workers, pharmacists, laboratory technicians, administrative and clerical

  staff. I have published extensively on health care in corrections settings.

  2.     I served as the Vice President for Medical Operations of the New York City Health and

  Hospitals Corporation, reporting directly to the President with responsibility for clinical services,

  including nursing, physician care, ambulatory care, and quality assurance for New York City’s

  eleven hospital public health care system. I served as Director of the AIDS Center of St. Vincent’s

  Hospital, located in Greenwich Village, New York.

  3.     I retired from the clinical practice of Medicine in November 2016. I maintain by NYS

  License and Internal Medicine Board Certification.

  4.     All of my opinions expressed herein are opinions to a reasonable degree of medical

  certainty.

  5.     I submit this declaration in support of Petitioners’ request for a Temporary Restraining

  Order in the above-captioned case.

  6.     In my capacity as member of the New York City Board of Correction, I have been in regular

  contact with the City of New York and the New York City Department of Correction (“DOC”)

  regarding its response to COVID-19 pandemic.

  7.     Based on information provided to me in my capacity as member of the New York City

  Board of Correction, it is my understanding that CHS (Correctional Health Services, a division of

  NYC Health and Hospitals is testing all symptomatic people in DOC custody.

  8.     Persons with COVID-19 positive test results are cohorted together. Symptomatic persons

  awaiting the results of their COVID-19 results are also placed in a cohort.



                                                    2
Case 1:20-cv-01590-RPK-RLM Document 26-6 Filed 04/03/20 Page 4 of 4 PageID #: 452



  9.     In addition, it is my understanding that CHS also tests some asymptomatic people who

  have been exposed to a person with a confirmed positive COVID-19 test result. I have not been

  informed of what criteria CHS is using to determine which asymptomatic people to test.

  10.    In my opinion, testing symptomatic people and asymptomatic people who have been

  exposed to people who have a confirmed positive COVID-19 test result is necessary to ensure the

  health and safety of incarcerated people, because unlike nonincarcerated people, one cannot self-

  quarantine while incarcerated.




  Executed on: April 3, 2020
               New York, New York
                                                                    /s/
                                                             Robert C. Cohen, M.D.




                                                 3
